Blackmar, P. J.:
¡ Except for the expressions contained in the opinion of the Court of Appeals, I should think that the dock company had no property in the land under water owned by the Pierrepont estate nor in the water over such land. The right to bring vessels alongside the dock over the land of another would seem to be by -virtue of the right of navigation in the public, and not a property right of an individual; but in view of the expression of opinion in the decision of the Court of Appeals I concur in the result.